                          United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

MARLA ELISE JACKSON                               §
                                                  §   Civil Action No. 4:19-CV-256
v.                                                §   Judge Mazzant/Judge Nowak
                                                  §
CONIFER REVENUE CYCLE                             §
SOLUTIONS, LLC                                    §

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On December 17, 2019, the report of the Magistrate Judge (Dkt. #26) was entered containing

proposed findings of fact and recommendations that Plaintiff’s Motion to Vacate AAA Arbitrator’s

Order Granting Motion to Dismiss with Prejudice (Dkt. #12) be denied, and Defendant Conifer

Revenue Cycle Solutions, LLC’s Motion for Summary Judgment (Dkt. #13) be granted.

Having received the report of the United States Magistrate Judge, having considered Plaintiff’s

Objections (Dkt. #28), Defendant’s Response (Dkt. #29), and having conducted a de novo review,

the Court is of the opinion that the Magistrate Judge’s report should be adopted.

                                RELEVANT BACKGROUND

       The facts are set out in detail by the Magistrate Judge and are repeated herein only to the

extent necessary.   Plaintiff alleges her former employer Defendant Conifer Revenue Cycle

Solutions, LLC discriminated against her (Dkts. #1, #12). After receiving her right-to-sue letter

from the Equal Employment Opportunity Commission on January 13, 2018, Plaintiff filed suit

67 days later, on March 21, 2018. See Marla E. Jackson v. Conifer Health Solutions, et al.,

No. 4:18-CV-00192, in the United States District Court for the Eastern District of Texas, Sherman
Division (Plaintiff’s “First Suit”). The Court thereafter granted Defendant’s Unopposed Motion

to Compel Arbitration and dismissed Plaintiff’s First Suit on July 17, 2018, 118 days after its

commencement (First Suit Dkt. #13). Plaintiff made her demand for arbitration on August 28,

2018, 42 days after the First Suit was dismissed and 227 days after receipt of the EEOC Notice of

Rights (Dkt. #13-6).

        Disputes arose between the Parties related to the arbitration locale and selection of the

arbitrator. Ultimately, the American Arbitration Association (“AAA”) set the arbitration location

for Frisco, Texas, and appointed Bill Lamoreaux as arbitrator (Dkts. #15 at p. 8; #15-1 at pp. 14–

15; #17 at p. 4). On March 6, 2019, Arbitrator Lamoreaux dismissed Plaintiff’s arbitration as

untimely, finding that even applying equitable tolling, Plaintiff’s demand for arbitration was made

outside of the 90-day requirement of the Federal Arbitration Act (“Arbitration Order”) (Dkt. #13-

4 at p. 7). Following issuance of the Arbitration Order, Plaintiff filed the instant suit, again alleging

claims of discrimination and further seeking to vacate the arbitration award (Dkts. #1; #12).

Defendant, in response, filed a Motion for Summary Judgment (Dkt. #13). The Magistrate Judge

recommended Plaintiff’s Motion be denied, and Defendant’s Motion be granted, finding that under

the Federal Arbitration Act there were no grounds to vacate the arbitration award (Dkt. #26).

        On January 3, 2020, Plaintiff filed a Written Objection to the report (Dkt. #28). Plaintiff

specifically objects that the report (1) failed to adequately give weight to Plaintiff’s supporting

affidavits; (2) improperly denied Plaintiff an opportunity to conduct discovery on the issue of

partiality; (3) prematurely considered Defendant’s Motion for Summary Judgment; (4) failed to

find bias or partiality in either the alleged ex parte communications between Defendant and the

AAA, or Defendant’s untimely answer; and (5) failed to consider the partiality evinced by the




                                                   2
AAA in deciding the arbitration locale (Dkt. #28).1 Defendant filed a Response on January 16,

2020 (Dkt. #29), urging the Court to overrule each of Plaintiff’s objections because Plaintiff does

nothing more than rehash arguments fully briefed by the parties and considered (and rejected) by

the Magistrate Judge.

                      OBJECTION TO REPORT AND RECOMMENDATION

         A party who files timely written objections to a magistrate judge’s report and

recommendation is entitled to a de novo review of those findings or recommendations to which

the party specifically objects 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b)(2)-(3).

Plaintiff’s Affidavits

         In the report, the Magistrate Judge overruled Defendant’s objections to Plaintiff’s

supporting documents submitted along with Plaintiff’s Response to the Motion for Summary

Judgment (Dkt. #26 at pp. 7-8). Plaintiff complains that, after overruling the objections, the

Magistrate Judge failed to properly consider Plaintiff’s affidavit and that of her Atlanta arbitration

representative, J.G. Long (Dkt. #28 at pp. 5–6).                    Plaintiff articulates, “[t]he Judge clearly

understood the importance of the affidavit, yet none of the relevant sworn evidence was ever

brought up again or apparently considered in her decision Report and Recommendation” (Dkt. #28

at p. 6).     Defendant insists Plaintiff’s objection lacks basis, explaining “[j]ust because the




1
  Although not labeled as a formal objection, Plaintiff also claims a four-year statute of limitations should apply to her
underlying ADA claim (Dkt. #28 at pp. 15–16). Plaintiff’s request to vacate was not denied on statute of limitations
grounds, and Plaintiff did not raise this issue before the Magistrate Judge. Similarly, to the extent Plaintiff now claims
the statutory 90-day filing requirement is unreasonable, such an argument is irrelevant to the determination under 9
U.S.C. § 10(a) of the FAA. As neither of these issues was before the Magistrate Judge, and each arguably goes to the
underlying merits, the Court does not address these arguments. Vantage Deepwater Co. v. Petrobras Am. Inc., No.
4:18-CV-02246, 2019 WL 2161037, at *2 (S.D. Tex. May 17, 2019) (“The Court does not conduct a review of an
arbitrator’s decision on the merits, therefore arguments concerning the merits are irrelevant to the Court’s
determination of whether there are statutory grounds within Section 10(a) under which the arbitration award should
be vacated.”).


                                                            3
Magistrate Judge did not rely on or quote from the affidavits in her Report does not mean she

failed to properly consider the evidence before her” (Dkt. #29 at p. 4).

       Plaintiff’s statement, and her representative’s statement, expand upon Plaintiff’s assertion

that Arbitrator Lamoreaux was biased and/or partial to Defendant. Plaintiff avers, “[b]ased on the

[D]efendant’s conduct of initiating an ex parte conversation with AAA in order to get its untimely

Answer submitted, . . . it is not a stretch to believe that the [D]efendant initiated and the arbitrator

received an ex parte conversation which lead to a favorable dismissal ruling” (Dkt. #15-1 at p. 75).

Similarly, her arbitration representative swears, “[f]rom my view, having a direct involvement

with Plaintiff[’s] case, I left the process with a clear perception that the process was one sided in

favor of the [D]efendant” (Dkt. #15-1 at p. 76).

       The Magistrate Judge fully discussed in the report each of the grounds under which an

arbitration award may be vacated, including whether evidence of partiality or corruption existed.

The Magistrate Judge further discussed at length each of the incidences stated in Plaintiff’s

supporting documents and upon which Plaintiff relies to advance her belief that partiality exists,

including the extension of Defendant’s deadline, arbitration locale, selection of the arbitrator, and

arbitration award. Moreover, unsupported or subjective statements of opinion and suppositions

such as those found in Plaintiff’s supporting affidavits—“it is not a stretch believe”—do not create

a factual dispute, and therefore, do not preclude the Court’s granting of summary judgment.

Lack of Discovery and Prematurity of Motion

       Plaintiff’s second and third objections center on the alleged need for discovery and the

prematurity of Defendant’s Motion for Summary Judgment. Plaintiff argues that,

       To deny [Plaintiff] the opportunity to discover evidence of partiality and/or
       corruption makes it plain that [Plaintiff] would not be able to produce evidence of
       partiality.
                                               ***



                                                   4
       The intent in filing a Summary Judgement [sic] motion after discovery is to allow
       the parties to assert, before the court, any and all evidence gained through the
       process of investigation and discovery for the judge to rule on pre-trail [sic]
       evidence.
                                                ***
       [In] this instant [sic] the court was more concerned with reducing congestion in the
       judicial system than the judicial rules of procedures . . . [Plaintiff] contends that a
       reasonable person would not have drawn a premature summary judgement [sic]
       partly to reduce congestion in the judicial system.

(Dkt. #28 at pp. 7–10).     Defendant contends “Plaintiff’s only evidence of partiality is the

arbitrator’s ruling itself,” which is not enough to “breach” the high threshold of evident partiality

(Dkt. #29 at p. 5). Defendant continues that no need exists to take the extraordinary step of

conducting discovery here when it is clear Defendant is entitled to judgment as a matter of law and

Plaintiff was given “every benefit of the doubt possible” and “failed to demonstrate that delay in

considering Defendant’s MSJ was warranted” (Dkt. #29 at pp. 5–6).

       The Magistrate Judge considered Plaintiff’s argument, explaining:

       To the extent Plaintiff moves the Court to delay consideration of the instant Motion
       under Rule 56, Plaintiff has not met the Rule 56(d) standard or otherwise shown
       such delay is warranted. Plaintiff does not proffer what specific evidence she seeks,
       what factual bases require further development, or why such evidence would or
       should preclude the Court’s current consideration of Defendant’s Motion.

(Dkt. #26 at p. 11). “Rule 56(d) provides a mechanism for dealing with the problem of premature

summary judgment motions . . . However, in order to justify such relief, the nonmoving party must

show ‘by affidavit or declaration that, for specified reasons, it cannot present facts essential to

justify its opposition.’” United States v. Shoup, No. 3:14-CV-4440-N-BK, 2017 WL 4535285, at

*2 (N.D. Tex. Sept. 8, 2017), report and recommendation adopted, No. 3:14-CV-4440-N-BK,

2017 WL 4516453 (N.D. Tex. Oct. 10, 2017). Plaintiff’s Objections suffer from the same defect

as her previous Response (Dkt. #15); she does not elaborate on what specific discovery she seeks,

what she expects to discover, or how such discovery will overcome the heavy burden of proving




                                                 5
evident partiality. Simply stating discovery is needed to verify whether there is or was partiality

for Defendant is not enough.

        Further Plaintiff’s assertion that she “made sufficient other allegations that the court must

presume[] to be true in her response to [D]efendant’s summary judgement [sic] motion” (Dkt. #28

at p. 10), misconstrues the summary judgment standard and the nature of Rule 56, particularly in

connection with requests to vacate arbitration awards. Pursuant to Rule 56, Defendant may file a

motion for summary judgment “at any time until 30 days after the close of discovery.” The time

provided for filing a motion, provides recognition that the “[s]ummary judgment procedure is a

method for promptly disposing of actions in which there is no genuine issue as to any material

fact.” Fed. R. Civ. P. 56 advisory committee’s note to 1937 adoption.2 If the record is adequate

to permit the court to decide the issues presented, no discovery need take place. See Legion Ins.

Co. v. Ins. Gen. Agency, Inc., 822 F.2d 541, 542–44 (5th Cir. 1987). In addition, judicial review

of an arbitration award is “extraordinarily narrow” and “exceedingly deferential.” Antwine v.

Prudential Bache Sec., Inc., 899 F.2d 410, 413 (5th Cir. 1990); Brabham v. A.G. Edwards & Sons

Inc., 376 F.3d 377, 380 (5th Cir. 2004). “The burden of proof [in connection with review of an

arbitration order] is on the party seeking to vacate the award, and any doubts or uncertainties must

be resolved in favor of upholding it.” Cooper v. WestEnd Capital Mgmt., L.L.C., 832 F.3d 534,

544 (5th Cir. 2016). “The record [here] contains . . . no good faith basis for permitting [Plaintiff]

discovery.” Kimco Birmingham LP v. Third Creek LLC, No. CIV.A.3:07-CV-1642-O, 2010 WL

147942, at *7 (N.D. Tex. Jan. 14, 2010).




2
 Plaintiff also argues Defendant’s Motion for Summary Judgment was prematurely considered in violation of Rule 41;
Rule 41 is inapplicable.


                                                        6
Extension of Answer Deadline

       Plaintiff next argues, “[w]hen there [are] emails clearly showing ex parte communication

initiated by Defendant and that the Defendant miss[ed] the deadline [to answer], a reasonable

person is asked to believe that there is no display [of] partiality” (Dkt. #28 at p. 11). Defendant

claims the extension of Defendant’s answer deadline “is hardly evidence of partiality” (Dkt. #29

at p. 6). The Magistrate Judge found, and Defendant again points out, “[t]he extension of

Defendant’s deadline cannot be held to display evident partiality. The alleged ex parte

communication was not with the arbitrator who ultimately determined Plaintiff’s claim to be

untimely” (Dkts. #26 at p. 14; #29 at p. 7). “Evident partiality is ‘a stern standard.’ The statutory

language seems to require upholding arbitral awards unless bias was clearly evident in the

decisionmakers . . . The alleged partiality must be direct, definite, and capable of demonstration

rather than remote, uncertain, or speculative.” Cooper, 832 F.3d at 544. Here, to reiterate, the

allegedly wrongful action was not taken by the arbitrator who decided Plaintiff’s case. The

communications Plaintiff complains of took place prior to the appointment of Arbitrator

Lamoreaux, who, in turn, expressly considered this same argument.

Arbitration Locale

       Plaintiff insists the Magistrate Judge failed to consider the evident partiality displayed by

the AAA in sustaining Defendant’s objection to Atlanta, Georgia, as the arbitration locale (Dkt.

#28 at pp. 12–13). Moreover, Plaintiff seemingly argues that the AAA’s approval of North Texas

as the arbitration locale, against Plaintiff’s wishes, initiated a domino effect which led to the

appointment of Arbitrator Lamoreaux and the eventual dismissal of Plaintiff’s arbitration.

Additionally, in an apparent effort to illustrate the disparity of resources between the Parties,

Plaintiff proceeds to recount some of the nine factors the AAA considered in selecting Frisco,




                                                 7
  Texas as the arbitration venue.    Defendant counters, “Plaintiff [again] mistakes legitimate

  decisions by the AAA for evidence of bias” (Dkt. #29 at p. 7). The Magistrate Judge found that

  “[m]ere disagreement with the AAA’s decision does not show evident partiality or corruption”

  (Dkt. #26 at pp. 15–16). Upon review, the Court agrees, the AAA conformed with its own rules

  in selecting the place of arbitration. Plaintiff has not satisfied the stern standard of evident

  partiality.

                                         CONCLUSION

          Having considered Plaintiff’s Objection (Dkt. #28), the Court adopts the Magistrate

  Judge’s Report and Recommendation (Dkt. #26) as the findings and conclusions of the Court.

          It is, therefore, ORDERED that Plaintiff’s “Motion to Vacate AAA Arbitrator’s Order

  Granting Motion to Dismiss with Prejudice” (Dkt. #12) is DENIED.

          It is further ORDERED that Defendant’s Motion for Summary Judgment (Dkt. #13) is

. GRANTED. The Order Granting Motion to Dismiss with Prejudice reached by the arbitrator in

  AAA Case Number 01-18-0003-3194 is CONFIRMED.                   Plaintiff’s claims are hereby

  DISMISSED WITH PREJUDICE.

          IT IS SO ORDERED.
           SIGNED this 16th day of March, 2020.




                                       ___________________________________
                                       AMOS L. MAZZANT
                                       UNITED STATES DISTRICT JUDGE




                                                 8
